STEPHENSON, Justice
(dissenting).
I respectfully dissent. THIS CASE SHOULD BE REVERSED AND RENDERED. I agree with the majority opinion that a reasonable construction of the motion for judgment non obstante veredicto is that the bus company contended there was no evidence to support the jury finding as to Special Issue 3, and that the answer to Issue 26 was immaterial. I agree that this motion for judgment non obstante veredicto could not be a basis for the trial court to disregard Special Issue 26 on the ground that there was no evidence to support it.
The ultimate issue in a wrongful discharge case must be whether the fact or combination of facts constituted good cause for discharge. Dixie Glass Co. v. Pollak, 341 S.W.2d 530, 91 A.L.R.2d 662 (Houston
Tex.Civ.App., 1960, error ref. n. r. e.). See Ingram v. Dallas County Water Control & Imp. Dist., 425 S.W.2d 366 (Dallas Tex.Civ.App., 1968, no writ).
The jury having answered the ultimate issue (26) in appellant’s favor, the answer to Issues 17 and 18 (evidentiary only) were immaterial, and appellant was entitled to judgment.
I do not agree that this court can consider the appellee’s cross points as to Special Issues 28 and 29. There is no basis in the trial court for this to be considered here, and Rule 324 has no application to this situation. There is nothing in the motion for judgment non obstante even suggesting that Issue 26 should be disregarded because Issues 28 and 29 had no support in the evidence. As shown in the majority opinion, the only reason assigned for disregarding Issue 26 was that there was no evidence to support Issue 3, and therefore Issue 26 was immaterial. There is nothing in our record to indicate appellee objected to the submission of Issues 28 and 29 because there was no evidence to support them, *388and therefore the trial court never had an opportunity to pass upon the point this court is basing its affirmation upon. Rule 324 cannot serve as a basis for the consideration. The law is clear in Texas that for Rule 324 to have the application given to it by the majority, that this court can consider only the cross points raised by appellee in its motion filed in the trial court. Motsenbocker v. Wyatt, 369 S.W.2d 319 (Tex.Sup., 1963).
The defendant Union did not appeal from the judgment of the trial court against it, which means it has no points or counter points raising questions as to the lack of evidence to support Issues 28 and 29. The contract between the Union and Beaumont City Lines provided that an employee who is discharged has a right to have his case taken up by the Union, and if it is found that he was not guilty of the charge, he is entitled to be reinstated and paid for all time lost. The jury found in answer to Special Issues 28 and 29 that the Union failed to act reasonably and with diligence and with good faith in handling plaintiff’s grievance, and that the Union acted in an arbitrary and discriminatory manner in failing to take plaintiff’s case to arbitration. Under the Vaca v. Sipes Case, supra, plaintiff was free to proceed against his employers for lost wages.